 DU-WEL DECORATIVE COMPANY31that the pretrial statements be introduced as exhibits,which was doneThe state-ments have been examined by the Trial Examiner,together with all the testimonyin the light to the original and the supplemental hearing and no material differenceexistswhich would warrant any modification of the findings and conclusions madeby the Trial Examiner in his report dated August 22, 1958It is therefore recommended that the Board adopt the recommendations made bythe Trial Examiner in this matter in has original report dated August 22, 1958,except that the dates for compliance as to posting of notice,and notification to theRegional Director by the Respondent and action by the Board shall run from thedate of this Supplemental ReportDu-Wel Decorative Company and Du-Wel Metal Products, Inc.andInternational Association of Machinists,AFL-CIO, Peti-tioner.CasesNos 7-RC-4132 and 7-RC-4133November 9,1959DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was held beforeJames P Kurtz, hearing officerThe hearing off'icer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed'Pursuant to Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers herein to a three-member panel[Members Rodgers, Bean, and Fanning]Upon the entire record in this case 2 the Board finds1Each Employer is engaged in commerce within the meaning ofthe Act2The labor organizations involved claim to represent certain em-ployees of each Employer3The Employers moved to dismiss the petitions, on the groundthat they are barred by contracts made with the Intervenor. Inter-venor takes the same position as the EmployersPetitioner contendsthat neither contract is a bar because,inter alga,each contains a union-security clause which was made at a time when the Intervenor was notin compliance with Section 9(f), (g), and (h) of the Act then ineffect aThe record indicates that since 1954, the Intervenor has not been incompliance with the filing requirements of the ActOn November1 Die Casters Independent Union, which has a current collective-bargaining agreementwith each Employer, was granted leave to interveneWe find that this interventionwas properly grantedM&W Transportation61o, 115 NLRB 172711The Employers'request for oral argument is hereby denied, because,in our opinion,the record and the Employers'brief adequately set forth the issues and the positionsof the partiesa These sections have been repealed by the Labor Management Reporting and DisclosureAct of 1959, effective September 14, 1959However, at the time each contract, urgedherein as a bar, was executed and at the time each petition was filed, these filing pro-visions were in effect125 NLRB No 5 32DECISIONSOF NATIONALLABOR RELATIONS BOARD159 1956, Employer Du-Wel Metal Products, Inc., hereinafter referredto as the Corporation, entered into a collective-bargaining agreementwith the Intervenor containing a union-security clause, which is al-legedly still in effect and covers most of the Corporation's employeesinvolved herein.On October 1, 1958, Employer Du-Wel DecorativeCompany, hereinafter referred to as the Company, entered into acollective-bargaining agreement with the Intervenor covering most ofthe Company's employees involved herein and likewise containingunion-security provisions which are alleged to be still in effect.Despite the Intervenor's noncompliance, each Employer averred thatits agreement is a bar, because of an earlier union-security agreementmade by the Corporation while the Intervenor was in compliance.However, inasmuch as neither contract, urged as a bar, was executedat a time when the Intervenor was in compliance in accordance withour rules as set forth inKeystone Coat, Apron d Towel Supply Com-pany,4we find no contract bar to either petition.Accordingly, wedeny the Employers' motion to dismiss the petitions.We find that a question of representation affecting commerce existsconcerning the representation of the employees of each Employerwithin the meaning of Section 9 (c) (1) and Section 2 (6) and (7) ofthe Act.4.The appropriate unit :Petitioner seeks to represent the same two units of production andmaintenance employees as are now represented by the Intervenor,with some minor additions as stipulated by the parties.5The Em-ployers contend that certain other employees,6 now unrepresented,should also be added to the existing production and maintenance units.Intervenor takes no position.As these additional employees are notpart of either existing unit, however, they would not be included, inany event, without being given an opportunity to vote as to whether ornot they desire to become part of the unit.' Inasmuch as neither labororganization has made any showing of interest among the unrepre-sented employees whose inclusion was stipulated, we do not direct aself-determination election among them.'In view of the fact that noa 121 NLRB 880.In Case No. 7-RC-4133. the parties stipulated the inclusion of the automatic diecasting machine operator, the part-time janitress and the part-time machinist,all pres-ently unrepresented.0A. In Case No. 7-RC-4132 the leadman in plant #3, the clerk in the plating depart-ment and the lab technician.B. In Case No. 7-RC-4133 the AQL inspector ; the roving inspectors ; the leadmen inthe machining department,maintenance department,toolroom,shipping department, anddie casting department ; the senior electrician;the tool- and die-maker;the clericalemployees in the shipping department;the expediter in the machine department ; thesetup men in the die casting department;the draftsmen in the engineering department ;the time-study clerks ; and the estimator.The Zia Company,108 NLRB 1134.8 PenningtonBrothers,Inc.,124NLRB 935 ;Swift&Company Refinery,117NLRB 945. DU-WEL DECORATIVE COMPANY33labor organization has presented a claim to represent those presentlyunrepresented employees whom the Employers alone would include,we likewise do not direct a self-determination election among them.'Accordingly, we find that the following employees of the respectiveEmployers constitute units appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act:10A. In Case No. 7-RC-4132 all production and maintenance employ-ees employed by Du-Wel Decorative Company at its Bangor, Michi-gan, place of business, excluding the leadman in plant #3, the clerkin the plating department, the lab technician, office clerical employees,administrative personnel, draftsmen, professional employees, guards,and supervisors as defined in the Act.B. In Case No. 7-RC-4133 all production and maintenance em-ployees employed by Du-Wel Metal Products, Inc., at its Bangor,Michigan, plant, excluding the automatic die casting machine opera-tor; the part-time janitress; the part-time machinist; the AQL in-spector; the roving inspectors; the leadmen in the machining depart-ment, maintenance department, toolroom, shipping department, anddie casting department; the senior electrician; the tool- and die-maker; the clerical employees in the shipping department; the expe-diter in the machine department; the setup men in the die castingdepartment; the draftsmen in the engineering department; the time-study clerks; the estimator; office clerical employees; administrativepersonnel; draftsmen; professional employees; guards, and supervi-sors as defined in the Act.5.The Petitioner contended that the Intervenor is defunct andshould not be placed on the ballot.The record indicates, and it isnot disputed, that, in accordance with each respective collective-bargaining agreement, Intervenor represented the employees in theappropriate units described above as late as May 1959.At a meetingon May 17, 1959, attended by Intervenor's officers and less than one-fourth of Intervenor's total membership of about 280, most of thosepresent voted to affiliate with Petitioner.However, the record re-flects that Intervenor has continued to function as a labor organiza-tion since May 17, 1959.On June 2, 1959, Intervenor participated ina labor-management meeting with the Corporation. Intervenor helda meeting of its members on June 6, 1959, for the purpose of consider-ing a request by one of the Employers regarding the transfer of asenior employee to a different shift for health reasons.According toone of Intervenor's officers a meeting was reportedly held on June 18,B Seedmperex Electronic Corporation,109 NLRB 353;Luper Transportation Co.,Inc.,92 NLRB 1178.10Each unit description is intended to include all employees of the Company or theCorporationpresently represented by the Intervenor under its respective collective-bargaining agreement. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARD1959, between representatives of the Company and Intervenor's stew-ards for the purpose of settling a sitdown strike at the Company'splant.None of the dues checkoff authorizations in favor of Inter-venor had been canceled as of the hearing date.On the contrary, In-tervenor has received checkoff authorizations from two additionalemployees.Manny Weiss,'one of those who appeared at the hearingin behalf of Intervenor, testified that he was a member of the Inter-venor on the date of the hearing and that he and other employeesdesired the Intervenor to continue as their collective-bargaining rep-resentative.Finally, the record indicates that Petitioner joined in astipulation that the Intervenor, as of the date of the hearing, was alabor organization within the meaning of the Act.Despite these facts, Petitioner urges that the results of the voteof less than one-fourth of Intervenor's membership on May 17 provethat Intervenor is defunct.From the record as a whole and despitethe defection of its former leadership and part of its membership, wefind that Intervenor is not defunct," but continues to exist as a labororganization and has members desirous of maintaining it as such.12Accordingly we shall place Intervenor on the ballot.13[Text of Direction of Separate Elections omitted from publication.]"A..0. Smith Corporation,107 NLRB 141.5;Dick Brothers, Inc.,107 NLRB 1,054,' In view of this finding it becomes unnecessary to consider the Employers'motion toreopen the record to receive an affidavit that Weiss and other employees, who appearedat the hearing in behalf of the Intervenor,were members of the Intervenor by virtueof their unrevoked dues checkoff authorizations.M.& W. Transportation Co., supra; Standard Conveyor Company,114NLRB 1447.BusinessMachine&Office Appliance Mechanics ConferenceBoard,Local 459, International Union of Electrical,Radio &MachineWorkers, AFL-CIOandTexaco,Inc.'Case No. 2-CC-4497.November 12, 1959DECISION AND ORDEROn June 26, 1959, Trial Examiner Sidney Lindner issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Charging Party,the General Counsel, and the Respondent filed exceptions to portions1We have been advised that the name of the -Charging Party has been changed fromThe Texas Company to Texaco, Inc., and have therefore thus amended its name.125 NLRB No. 7.